DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Non-Final Office Action
The previous Non-Final Rejection mailed 2/03/2022 included a typo which indicated canceled claim 79 as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Instead, claim 76 is objected to and claim 79 remains canceled. Therefore, the following supplemental response is filed for clarity of the record.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Claim Objections
Claims 39, 51, 53, 54, 58, 59 and 60 are objected to because of the following informalities: Claims 39, 51, 53, 54, 58, 59 and 60 recite “the arm” which should read “the resilient arm” for consistency purposes.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities:  Claim 58 recites “the receptacle” in line 6 which should read “the receptacle portion”.  Appropriate correction is required.
Claim 105 is objected to because of the following informalities:  Claim 105 recites “the first contact region of the shield” which should read “the first contact region of the arm”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling interface in claim 24 and additional coupling interface in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 23-27, 29-30, 39, 51, 54 and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2008/0215056 A1) in view of Burkholz (US 9,399,120 B2).
Regarding claim 1, Miller discloses a system comprising: a cannula assembly (intraosseous device 160) configured to be coupled with a rotational driver (as opening 186 is coupled to drive shaft 52 of motor 44 and gear assembly 46), the cannula assembly comprising: a cannula hub (hub 200); and a cannula (outer penetrator 210) attached to the cannula hub (Fig. 8A), the cannula (210) defining a lumen (passageway 184) and a central longitudinal axis (axis through penetrator 210; Fig. 8A), the cannula (210) being configured to be introduced into a bone via rotation about the central longitudinal axis (as tips 211 and 222 are connected to act as a single driving unit connected to rotating drive shaft 52; [0100]); an elongated instrument (inner penetrator 220) comprising a distal tip (tip 222), the elongated instrument being positioned within the lumen of the cannula (Fig. 8A); wherein the cannula assembly (160) is rotated by the rotational driver (52, 44, 46) and the cannula (210) is introduced into the bone ([0100]; [0110]).
Miller fails to disclose a shield coupled with each of the cannula hub and the elongated instrument while in an unlocked state, the shield comprising a resilient arm that is maintained by the elongated instrument in a deflected orientation in which the resilient arm engages the cannula hub when the shield is in the unlocked state, the shield being configured to: remain coupled with the cannula hub and the elongated 
However, Burkholz teaches a system (Figs. 7A-7D) comprising: a cannula assembly comprising: a cannula hub (catheter adapter 120); and a cannula (cannula surrounding needle 40; Fig. 7A) attached to the cannula hub (Fig. 7A), the cannula defining a lumen (Fig. 7A) and a central longitudinal axis (Fig. 7A); an elongated instrument (needle 40) comprising a distal tip (Fig. 7A) and a recess (recess just distal to proximal engagement 72; Fig. 7A) that is proximally spaced from the distal tip (Fig. 7A), the elongated instrument being positioned within the lumen of the cannula (Fig. 7A); and a shield (inner housing 80; while the embodiment of Figs. 7A-7E are being used for the rejection, citation is made to Figs. 3A-3B for like parts) coupled with each of the cannula hub (120) and the elongated instrument (40) while in an unlocked state (Fig. 7A), the shield comprising a resilient arm (one arm of splayed housing 80; column 6, lines 65-67) that is maintained by the elongated instrument in a deflected orientation in which the resilient arm engages the cannula hub when the shield is in the unlocked 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to include a shield such that the elongated instrument comprises a recess that is proximally spaced from the distal tip as taught by Burkholz, the shield coupled to each of the cannula hub and the elongated instrument as claimed in order to safely lock the distal tip of the elongated instrument after use to prevent accidental, inadvertent contact with the elongate instrument after use.
Regarding claim 23, Miller substantially discloses the invention as claimed and further discloses a coupling hub (connector 180) attached to the elongate instrument (220), wherein the coupling hub (180) is configured to couple with the cannula hub (200) in a manner that causes the coupling hub and the elongated instrument to rotate in 
Regarding claim 24, Miller substantially discloses the invention as claimed and further discloses wherein the coupling hub (180) comprises a coupling interface (It is noted that the coupling interface is interpreted under 112(f) as a shaft 123 or a socket 113 and equivalents thereof and Miller discloses an opening 186 i.e. “socket”; Fig. 8A) that is configured to be coupled with the rotational drive (as 186 couples to 52).
Regarding claim 25, Miller substantially discloses the invention as claimed and further discloses wherein the coupling hub (180) further comprises an additional coupling interface (It is noted that the additional coupling interface is interpreted under 112(f) as a catch 134 or equivalents thereof and Miller discloses threads 188 which are considered an equivalent to a catch as the threads perform the claimed function of coupling the cannula hub 200 with the coupling hub 180 in a fixed angular orientation after the two hubs are screwed together in a matching fit) that couples the cannula hub (200) with the coupling hub (180) in a fixed angular orientation (Fig. 8A).
Regarding claim 26, Miller substantially discloses the invention as claimed and further discloses wherein the cannula (210) comprises a needle (tip 211) and the elongated instrument (220) comprises an obturator (solid needle) configured to inhibit or prevent material from entering the needle (as the solid inner penetrator 220 is inserted within lumen 184 of outer penetrator 210).
Regarding claim 27, Miller substantially discloses the invention as claimed and further discloses the rotational driver (including at least drive shaft 52, gear assembly 46, and/or motor 44).

Regarding claim 30, Miller substantially discloses the invention as claimed and further discloses wherein the automated driver is configured to rotate the cannula assembly at speeds greater than can be achieved by manual rotation of the cannula assembly (as the rotational driver comprises a motor 44 that can rotate a high speed RPM; [0072]).
Regarding claim 39, modified Miller discloses4 of 10Application No. 15/914,964 Amendment dated June 22, 2020Attorney Docket No. PIP1002US1wherein, when the shield (80 of Burkholz) is in the locked state (Fig. 7D), at least a portion of a contact region (86) of the arm is positioned within the recess of the elongated instrument (Fig. 7D) and a distal tip of the shield is positioned distally relative to the distal tip of the elongated instrument (40) to restrict access to the distal tip of the elongated instrument (Fig. 7D).
Regarding claim 51, modified Miller discloses wherein the arm is flexed when the shield is in the unlocked state (due to the bias of 80 towards needle 40), and wherein the arm automatically relaxes to a less flexed condition to transition the shield to the locked state (Figs. 7A-7D).
Regarding claim 54, modified Miller discloses wherein the arm (of Burkholz) is resiliently flexible (as 80 is biased towards needle 40), and wherein the arm comprises an intrinsic bias when in the unlocked state that tends to urge the arm toward the locked state (column 6, lines 61-64).
Regarding claim 57, modified Miller discloses wherein a proximal portion (72 of Burkholz) of the elongated instrument (40) that is adjacent to the recess defines a first 
Regarding claim 58, modified Miller discloses wherein the arm (of Burkholz) defines an opening (opening through which needle 40 is inserted) that comprises: a passageway portion (opening in which 72 resides; Fig. 7D) that defines a third diameter that is larger than the first diameter to permit passage of the proximal portion of the elongated instrument therethrough (Fig. 7D); and a receptacle portion (86) into which the grooved region (cut out portion) is received (Fig. 7D), an entryway (passage proximal to opening in which 72 resides; Fig. 7D) to the receptacle portion defining a fourth diameter that is smaller than the first diameter and larger than the second diameter (as an entryway of the receptacle portion prevents proximal movement of 72; Figs. 7C-7D).
Regarding claim 59, modified Miller discloses wherein the resilient arm (80 of Burkholz) comprises a lateral extension (distal lateral extensions) that fully encompasses the elongated instrument (Figs. 7C-7D).

Claim(s) 1 and 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2008/0215056 A1) in view of Woehr (US 8,979,802 B2).
Regarding claim 1, Miller discloses a system comprising: a cannula assembly (intraosseous device 160) configured to be coupled with a rotational driver (as opening 186 is coupled to drive shaft 52 of motor 44 and gear assembly 46), the cannula assembly comprising: a cannula hub (hub 200); and a cannula (outer penetrator 210) 
Miller fails to disclose a shield coupled with each of the cannula hub and the elongated instrument while in an unlocked state, the shield comprising a resilient arm that is maintained by the elongated instrument in a deflected orientation in which the resilient arm engages the cannula hub when the shield is in the unlocked state, the shield being configured to: remain coupled with the cannula hub and the elongated instrument in the unlocked state as the cannula assembly is rotated by the rotational driver and the cannula is introduced into the bone; while in the unlocked state, remain coupled with the cannula hub while permitting the elongated instrument to translate proximally relative to the shield as the elongated instrument is retracted from the lumen of the cannula; and automatically transition from the unlocked state to a locked state when the elongated instrument is further retracted from the lumen of the cannula to a position at which the resilient arm enters the recess of the elongated instrument while simultaneously disengaging from the cannula hub, and wherein the 2 of 20U.S. Patent Application No. 15/914,964Amendment dated January 21, 2021Reply to Office Action dated August 21, 2020shield attaches to a 
However, Woehr teaches a system (Figs. 8-10) comprising: a cannula assembly comprising: a cannula hub (catheter hub102); and a cannula (catheter tube 104) attached to the cannula hub (Fig. 8), the cannula defining a lumen (Fig. 8) and a central longitudinal axis (Fig. 8); an elongated instrument (needle 108) comprising a distal tip (distal end of needle) and a recess (crimp 184; column 8, lines 36-40) that is proximally spaced from the distal tip (Fig. 9), the elongated instrument being positioned within the lumen of the cannula (Fig. 8); and a shield (142, 136) coupled with each of the cannula hub (102) and the elongated instrument (108) while in an unlocked state (Fig. 8), the shield comprising a resilient arm (elbow 142 on the left when viewing Figs. 8-9) that is maintained by the elongated instrument in a deflected orientation in which the resilient arm engages the cannula hub when the shield is in the unlocked state (Fig. 8), the shield being configured to: remain coupled with the cannula hub and the elongated instrument in the unlocked state (Fig. 8); while in the unlocked state, remain coupled with the cannula hub while permitting the elongated instrument to translate proximally relative to the shield as the elongated instrument is retracted from the lumen of the cannula (Fig. 8); and automatically transition from the unlocked state to a locked state when the elongated instrument is further retracted from the lumen of the cannula to a position at which the resilient arm enters the recess (at 138; column 8, lines 36-40) of the elongated instrument while simultaneously disengaging from the cannula hub (Figs. 8-9), and wherein the 2 of 20U.S. Patent Application No. 15/914,964Amendment dated January 21, 2021Reply to Office Action dated August 21, 2020shield attaches to a distal end of the elongated instrument to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to include a shield such that the elongated instrument comprises a recess that is proximally spaced from the distal tip as taught by Woehr, the shield coupled to each of the cannula hub and the elongated instrument as claimed in order to safely lock the distal tip of the elongated instrument after use to prevent accidental, inadvertent contact with the elongate instrument after use.
Regarding claim 59, modified Miller discloses wherein the arm (142 on the left of Figs. 8-9) comprises a lateral extension (hooked distal end) that fully encompasses the elongated instrument (Fig. 9).
Regarding claim 60, modified Miller discloses an additional arm (142 on the right when viewing Figs. 8-9) that covers a portion of the lateral extension when the shield is in the locked state (Fig. 9), the additional arm maintaining the shield in the locked state by inhibiting application of force to the covered portion of the lateral extension in a direction that would move the arm out of the recess (Fig. 9).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2008/0215056 A1) in view of Burkholz (US 9,399,120 B2), as applied to claim 27 above, and further in view of Miller (US 9,433,400 B2).
Regarding claim 28, modified Miller fails to disclose wherein the rotational driver comprises a manual driver. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the automated rotational driver of modified Miller ‘056 the manual driver of Miller ‘400 in order to allow the device to be used in times when a powered driver fails to function due to a depleted power supply.

Claim(s) 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr et al. (US 2005/0027263 A1) in view of Woehr et al. (US 2012/0046620 A1).
Regarding claim 105, Woehr discloses a system (fig. 13A) comprising: a cannula assembly comprising: a cannula hub (catheter hub 26) that comprises a first contact surface (groove 164 of catheter hub) and defines a cavity (opening within 26 in which shield and needle reside; fig. 13A); and a cannula (hollow tubular catheter 24) attached to the cannula hub (fig. 13A) and defining a lumen (lumen which needle 16 extends therethrough), the cannula being configured for insertion into a patient (as the catheter may be used to administer fluids and/or medications directly into a patient’s vascular system; [0003]); an elongated instrument (needle 16) positioned within the lumen of the 
Woehr ‘263 fails to disclose a collar at a distal end of the shield that is positioned in the cavity of the cannula hub, the collar defining an opening a t a distal end of the shield through which the elongated instrument extends, the arm extending proximally from the collar, and wherein the collar is substantially nondeformable such that the opening at the distal end of the shield remains open when the arm is moved to the contracted state.
However, Woehr ‘620 teaches a shield (safety element 2; Fig. 3) that comprises a collar (distal end bracket 3c; Fig. 8) at a distal end of the shield, the collar defining an opening (throughbore 3c1) at a distal end of the shield (Fig. 8) through which an elongated instrument (needle 1) extends; and an arm (arms 2.3, 2.4) that extends proximally from the collar (Fig. 3), wherein the collar is substantially nondeformable such that the opening at the distal end of the shield remains open when the arm is moved to the contracted state (as distal bracket 3c is solid and the throughbore 3c1 remains open at all times; Fig. 8). The shield of Woehr ‘620 is similar to that of Woehr ‘263 in that they both include similar spring clips. Woehr ‘620 additionally teaches protective band or frame (3.9) that comprises the collar, as discussed above, to prevent lateral displacement of the needle relative to the spring arm (2; [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield of Woehr ‘263 to include the .

Claim(s) 106-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr et al. (US 2005/0027263 A1) in view of Woehr et al. (US 2012/0046620 A1), as applied to claim 105 above, and further in view of in view of Erskine (US 2014/0025009 A1).
Regarding claims 106 and 107, modified Woehr ‘263 discloses a connection hub (12) attached to the elongated instrument (Fig. 13A), the connection hub defining a cavity (opening in 12 at least in which the needle 16 resides) but fails to disclose wherein the arm extends to a position external to and proximal of the cannula hub, wherein the first contact region of the arm is external to and proximal of the cannula hub when the shield is coupled with the cannula hub, and wherein a proximal end of the arm is positioned in the cavity of the connection hub.
However, Erskine teaches a system (Fig. 29) comprising a cannula hub (hub 10) that defines a first contact surface (inner surface of hub 10 which arms 120, 130 are constrained against; [0068]) and defines a cavity (opening within hub 10; Fig. 29); a coupling hub (either one or both of needle hub 20 housing 33) coupled with the cannula hub (Fig. 29), the coupling hub defining a cavity (openings within 20, 33), an elongated instrument (needle 14); and a shield (clip needle guard 110) that comprises a distal end (including lips 124, 134) positioned in the cavity of the cannula hub (10; Fig. 29) and an arm (120, 130) that extends proximally from the cavity of the cannula hub to a position 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the cannula hub and connection hub of modified Woehr ‘263 to further include the housing (33) and the needle shield assembly as taught by Erskine such that the arm of the shield extends proximally from the cavity of the cannula hub to a position outside of the cannula hub and inside the cavity of the coupling hub as claimed. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a shield being removable from a coupling assembly after use.

Allowable Subject Matter
Claims 53 and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
101 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 101, which recites, inter alia “the arm comprising a laterally movable extension that is position outside of and proximal to a proximal end of the hub”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23-30, 39, 51, 54 and 57-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/17/2021 with respect to claims 105-107 have been fully considered but they are not persuasive. Applicant argues Woehr ‘620 fails to disclose an arm that extends proximally from the collar stating that the arms 2.3 and 2.4 do not extend from bracket 3c. The examiner respectfully disagrees. While the arms 2.3 and 2.4 extend in the interior of the bracket 3c, both the arms and the bracket are part of the same safety element 2 and the arms do extend proximally from the distal portion of the bracket 3c just as the stays 3a, 3b do (Figs. 5-6). Therefore, applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/SARAH A SIMPSON/Primary Examiner, Art Unit 3771